Citation Nr: 9934469	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-29 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to a compensable evaluation for a well-healed 
scar of the right knee, mild.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1951 to 
October 1953.  The veteran was awarded the Combat 
Infantrymen's Badge and the Korean Service Medal with/1 
Bronze Star.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that granted service connection for a 
well-healed scar of the right knee, mild and assigned a non-
compensable evaluation effective April 1997.  This matter was 
previously before the Board in July 1998 and has returned 
following a Remand for additional development.  That 
development has been completed and the matter is ready for 
adjudication.  

By decision dated in July 1998, the Board denied entitlement 
to service connection for a right knee disorder.  That 
decision is final.  38 U.S.C.A. § 7104 (West 1991).  It 
appears after a review of the evidence submitted on remand 
that the veteran is seeking to reopen his claim for service 
connection for patello femoral joint disease of the right 
knee.  As this claim has not been developed for appellate 
review, it is referred to the RO for appropriate action.  See 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this claim has been obtained by the RO.

2. The well-healed scar of the right knee, mild, is fading, 
not tender, of normal texture without inflammation, edema, 
or keloid formation, and is not limiting the function of 
the knee.


CONCLUSION OF LAW

The criteria for a compensable evaluation for a well-healed 
scar of the right knee, mild, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.10, 4.7, 4.118, Diagnostic Code (DC) 7805 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that the provisions of 38 U.S.C.A. 
§ 5107 have been met, in that the claim is well-grounded and 
adequately developed.  This finding is based on the veteran's 
evidentiary assertion that his service-connected disability 
has increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 2 Vet. App. 
629, 631-32 (1992)).  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a).  

 In accordance with Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has reviewed the medical records and all 
other evidence of record pertaining to the history of the 
veteran's well-healed scar of the right knee, mild.  
Accordingly, the Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence on file is inadequate for rating purposes.  See 38 
C.F.R. §§ 4.1, 4.2 (1999).  
 
Taking into consideration that the assignment of the non-
compensable disability rating for the well-healed scar of the 
right knee, mild is the result of the original claim filed in 
April 1997, the Board must consider all evidence considered 
in the initial rating following the award of service 
connection in August 1997 in determining the applicability of 
a higher rating.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


Higher Rating

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities (Rating Schedule) and are 
intended to represent the average impairment of earning 
capacity resulting from disability.  Separate diagnostic 
codes (DCs) identify the various disabilities.  See 38 
U.S.C.A. § 1151; 38 C.F.R. § 4.1.

VA regulations require that a disability evaluation be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of disability.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  See 38 C.F.R. § 4.3 (1999).

The August 1997 rating decision assigned a non-compensable 
evaluation for a well healed scar of the right knee, mild, 
under DC 7805.  See 38 C.F.R. § 4.118 (1999).  Pertinent 
schedular criteria provide that scars, other than disfiguring 
head, neck, or facial scars, or residuals of 2nd or 3rd 
degree burns, are rated based on healing, symptomatology, or 
on impairment of function of the part affected.  See 38 
C.F.R. § 4.118, DCs 7803-7805.  

A 10 percent disability evaluation is warranted for 
superficial, poorly nourished scars with repeated ulceration, 
or superficial tender and painful scars on objective 
demonstration under DCs 7803-7804.  This is the maximum 
allowable benefit under these diagnostic codes.  Higher 
evaluations are assigned based on "other scars," which are 
rated on limitation of function of the part affected.  DC 
7805.  Therefore, a zero percent evaluation is assigned for 
scars when the requirements for a compensable evaluation have 
not been met.  See 38 C.F.R. § 4.31 (1999).  

Service medical records dated for the period of October 1951 
to September 1953 reflect that on induction the skin to 
include identifying body marks and scars was evaluated as 
normal.  The separation examination dated in September 1953 
reflects a well-healed scar of the right knee, mild, not 
disqualifying.  Based on this evidence, service connection 
was granted.  

The private medical record and statement from Dr. Garcia 
Ramirez dated in July 1997 and October 1998, respectively, 
are silent as regards the well-healed scar of the right knee 
or any limitation of function posed thereby.  

The March 1999 VA scar examination reflects that the veteran 
sustained a fall while in Korea with a laceration, which 
required sutures.  Since his discharge in 1953 up to 1997, 
there is no evidence in the claims folder of treatment due to 
a right knee compliant or condition.  Subjective symptoms 
offered by the veteran reflect no pain on the scar areas.  He 
refers upon palpation mild pain on the patellar area.  The 
veteran refers his right knee gives away.  On physical 
examination, there is a fading scar, 3-cm long, and 1/2 cm 
wide, linear shape on the right anterior knee.  The scar is 
not tender to palpation.  It has no adhesions.  It has a 
normal texture.  There is no ulceration or breakdown of the 
skin.  There is no elevation or depression of the scar.  
There is no underlying tissue loss, inflammation, edema, or 
keloid formation.  He has a mild loss of color.  It is not 
cosmetically disfiguring.  The scar is not limiting the 
functioning of the right knee.  Flexion of the right knee is 
140 degrees.  Extension of the right knee is 0 degrees.  
There is no objective evidence of painful motion, edema, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement and guarding of movement of the right knee.  
The veteran has normal muscle strength of all muscle of the 
right knee.  There is no tenderness to palpation.  The 
examiner concluded that there is no disability posed by the 
right knee scar and there is no limitation of motion of 
function of the right knee with a complete range of motion, 
no excess incoordination, no subluxation or lateral 
instability of the knee, no genu recurvatum, and no ulcers on 
scars.  

On complete review of the claims folder, the Board observes 
that the only evidence of record that pertains to the well-
healed scar of the right knee is limited to the September 
1953 separation examination and the March 1999 VA 
examination.  The Board acknowledges the veteran's contention 
regarding disability associated with the scar on the right 
knee, however, the record shows, at most, he has a well 
healed scar of the right knee that his fading and non tender.  
The Board acknowledges the veteran's contention that the scar 
has resulted in industrial impairment.  However, the medical 
evidence of record weighs against his argument for a higher 
evaluation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (lay statements as to medical diagnosis or causation 
are not competent).  On VA examination in March 1999, the 
examiner specifically noted that no disability was posed by 
the right knee scar and that there was no limitation of 
function with complete range of motion and normal muscle 
strength on examination to raise the application of DCs 7805, 
5257-5263 for limitation of function of the knee and leg.  
See 38 C.F.R. § 4.71a (1999).  Moreover, the well-healed scar 
of the right knee is neither poorly nourished with repeated 
ulceration nor tender and painful on objective demonstration 
to warrant a higher evaluation under DCs 7803-7804.  
Therefore, the Board finds that the current non-compensable 
evaluation for the well-healed scar of the right knee, mild, 
under DC 7805 for other scars is appropriate.  Accordingly, a 
compensable evaluation for the veteran's well-healed scar of 
the right knee, mild, is not warranted.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), in the first instance.  The Board, 
however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1), or from reaching such conclusion on its own. 

In this regard, the RO notified the veteran by letter in 
August 1998 of the evidence required for an extra-schedular 
evaluation.  The record, at most, shows that the veteran has 
a fading scar on the right knee that is not tender and does 
not affect limitation of motion of the right knee.  There is 
no indication in the evidence of record that the veteran's 
well-healed scar of the right knee, mild, has markedly 
interfered with his earning capacity, employment status, or 
necessitated frequent periods of hospitalization.  At this 
juncture, the Board does observe, however, that evidence in 
the claims folder speaks to a non-service connected right 
knee disability.  In sum, the Schedule for Rating 
Disabilities is shown to provide a fair and adequate basis 
for rendering a decision in this case.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability evaluation itself is recognition that industrial 
capabilities are impaired).  In the absence of an exceptional 
or unusual disability picture marked by frequent 
hospitalizations for the disability or marked interference 
with employment attributed solely to the service-connected 
disability, the Board finds that the criteria for submission 
for assignment of an extra-schedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

While the Board considered the doctrine of affording the 
veteran the benefit of any existing doubt with regard to the 
issues on appeal, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant resolution of this matter on that basis.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  


ORDER

A compensable evaluation for a well-healed scar of the right 
knee, mild, is denied. 



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

